PER CURIAM.
The petition for writ of prohibition seeks to disqualify the trial judge in this dissolu*1300-1306tion of marriage proceeding for alleged prejudice and bias, but fails to allege facts to demonstrate that such prejudice exists. See Rule 1.432(b), Fla.R.Civ.P. The most that can be said for the petition is that it contends that prejudice is demonstrated by adverse pre-trial rulings, which is not a sufficient ground for disqualifying a judge. See Tafero v. State, 403 So.2d 355 (Fla. 1981), rev. denied, 455 U.S. 983, 102 S.Ct. 1492, 71 L.Ed.2d 694 (1982); Claughton v. Claughton, 452 So.2d 1073 (Fla. 3d DCA 1984).
PETITION DENIED.
DAUKSCH, ORFINGER and COWART, JJ., concur.